DETAILED ACTION
The following is a non final office action in response to applicant’s amendment filed on 02/25/2022 for response of the office action mailed on 12/27/2021.  Independent claims 1, 8 and 15 are amended.  Dependent claims 3, 7, 10, 14, 17 and 20 were cancelled previously. Therefore, claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-19 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8-9, 11-12, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Li et al. (2020/0068534), Li hereinafter, in view of Wang et al. (2020/0107297), Wang hereinafter.

Re. Claims 1, 8 and 15,  Li teaches a method for resource configuration (Fig. 3-5, 7-9 & ¶0011 - method for multi-carrier data transmission performed by a user equipment UE, comprising: ¶0012- detecting scheduling assignment signaling SA of another UE within a sensing window of each of a plurality of carriers; ¶0015 - selecting a resource for data transmission on the plurality of carriers based on the SA) in device-to-device (D2D) communications (¶0039, D2D/V2X), a non-transitory computer-readable storage medium storing  computer-executable 2instructions that, when executed by a computer system (¶0142-¶0144) and a terminal device (Fig.12) comprising:  a processor (Fig. 12 & ¶0139-¶0143) and a memory (Fig. 12 & ¶0142-¶0144), wherein the memory is configured to store an instruction, and the processor is configured to execute the instruction stored in the memory, when the processor executes the instruction stored in the memory (¶0142-¶0143), the terminal device is configured to:  receive a first parameter set transmitted by a network device (Fig. 1-11 & ¶0059 –  PSSCH-RSRP threshold on each carrier can be increased at the same time when the ratio of the remaining available combined resources is below the threshold R, and the process of excluding resources is executed repeatedly until the ratio of the remaining available resources is no lower than the threshold R. ….. The threshold R  (i.e., PSSCH-RSRP threshold) may be configured by the higher layer signaling. Here, the  selection of resources {which is based on detecting received energy of each subchannel of each sub-frame in the sensing window (Fig. 6) for each of the plurality of carriers} by a user device as offered by a plurality of carriers from a network device (e.g., base stations),  is determined based on a threshold (considered as a part of a first parameter set), configured by the network device, transmitted in the high layer signaling as disclosed supra);  perform resource sensing on at least one 3carrier based on the  first parameter set to obtain an available resource set on the at least one carrier (¶0012 - detecting scheduling assignment signaling SA of another UE within a sensing window of each of a plurality of carriers.   Fig.7 & ¶0055 - UE first determines M carriers to be selected and the transmission parameters of each carrier (701). …  the number of subchannels of the resource to be selected on the i-th carrier is ni , the priority is ri, i=0, 1, M-1, and M is the number of carriers on which the UE performs data transmission. Fig. 2/Fig.7 & ¶0057 -    The UE may then conduct the resource selection by detecting SA of another device on each carrier and the PSSCH-RSRP of the data channel scheduled by the SA (702). Fig. 2/Fig.7  & ¶0058 - for the i-th carrier, when the ratio of the remaining available resources is lower than the threshold Ri, the threshold may be increased and the process of excluding resources is executed repeatedly until the ratio of the remaining available resources is no lower than Ri. …..the PSSCH-RSRP threshold is increased by a step of 3 dB based on the resource selection method. Fig. 2/Fig.7  & ¶0059 - When Ry+j.PA  overlaps the resource Y and the received power of the resource scheduled by the SA exceeds the PSSCH-RSRP threshold, j being a non-negative integer, Ry  is unavailable to device A According to the method, the PSSCH-RSRP threshold on each carrier can be increased at the same time when the ratio of the remaining available combined resources is below the threshold R, and the process of excluding resources is executed repeatedly until the ratio of the remaining available resources is no lower than the threshold R.), 4wherein a resource in an available resource set on each carrier can be used to transmit a target 5service (¶0049 - The selection of the M carriers and the transmission parameters of each carrier may be determined according to …the amount of traffic currently required to be transmitted and the congestion level of each carrier…  UE may determine the priority parameters for resource selection of a carrier according to the priority of the traffic to be transmitted on the carrier.  ….the metric of the congestion level may be a channel busy proportion (CBR)), and the first parameter set (as disclosed above) comprises at least one of: information about a resource for 6performing the resource sensing (¶0040 - In step 301, scheduling assignment signaling SA of another UE is detected within a sensing window of each of a plurality of carriers. In step 302, a resource (i.e., number of sub-channels/blocks for each carrier) for data transmission is selected on the plurality of carriers based on the detected SA, the received power, and the received energy. Also, see ¶0057-¶0058), or a transmission parameter of the target service (Fig. 1-11 & ¶0049 - The selection of the M carriers and the transmission parameters of each carrier may be determined according to …the amount of traffic currently required to be transmitted and the congestion level of each carrier…  UE may determine the priority parameters for resource selection of a carrier according to the priority of the traffic to be transmitted on the carrier.  ….the metric of the congestion level may be a channel busy proportion (CBR). Here, amount of traffic / priority parameters are considered as transmission parameter ); 
Yet, Li does not expressly teach report, to the network device, information about the 9available resource set that is on the at least one 10carrier and report an index of at least one candidate target resource in the available resource set on the at least one carrier to the network device, wherein an index of each candidate target resource in an available resource set on each carrier is used to: indicate a location of each candidate target resource in a resource selection window of each carrier; 

However, in the analogous art, Wang expressly discloses report, to the network device, information about the 9available resource set that is on the at least one 10carrier (Fig. 1-3 & ¶0030 - at step S302, at least part of the selected candidate resources is reported to a base station. ……In the step S301, the selection of the candidate resources follows at least one of the following rules: the time period from the service arrival time to the ending time of the resource selection window is no greater than a threshold latency; Fig.1-3 & ¶0076 - when the mode-3 UE reports to the base station recommended candidate resources by using the  method of Fig. 3, the UE should indicate a carrier index corresponding to each of recommended candidate resources to the base station. Also, Fig. 8 (terminal, 801/802) and Fig. 9 (Base station, 901/902) show at least one transceiver respectively for the terminal and the base station) and report an index of at least one candidate target resource in the available resource set on the at least one carrier to the network device (Fig. 1-3 & ¶0030 - at step S302, at least part of the selected candidate resources is reported to a base station. ……In the step S301, the selection of the candidate resources follows at least one of the following rules: the time period from the service arrival time to the ending time of the resource selection window is no greater than a threshold latency; Fig.1-3 & ¶0076 - when the mode-3 UE reports to the base station recommended candidate resources by using the  method of Fig. 3, the UE should indicate a carrier index corresponding to each of recommended candidate resources to the base station. Also, Fig. 8 (terminal, 801/802) and Fig. 9 (Base station, 901/902) show at least one transceiver respectively for the terminal and the base station), wherein an index of each candidate target resource in an available resource set on each carrier (Fig.1-3 & ¶0076 - when the mode-3 UE reports to the base station recommended candidate resources by using the  method of Fig. 3, the UE should indicate a carrier index corresponding to each of recommended candidate resources to the base station. Also, Fig. 8 (terminal, 801/802) and Fig. 9 (Base station, 901/902) show at least one transceiver respectively for the terminal and the base station) is used to: indicate a location of each candidate target resource in a resource selection window of each carrier (Fig.1-3 & ¶0076 - when the mode-3 UE reports to the base station recommended candidate resources by using the  method of Fig. 3, the UE should indicate a carrier index corresponding to each of recommended candidate resources to the base station. Also, Fig. 8 (terminal, 801/802) and Fig. 9 (Base station, 901/902) show at least one transceiver respectively for the terminal and the base station);

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li’s invention of a system and a method for multi-carrier data transmission in a wireless communication network supporting V2X system to include Wang’s invention of a system and a method related to resource pool sharing between UEs operated in different resource scheduling modes for sidelink communication, because it improves resource utilization and reduce/avoid resource collision. (¶0001/¶0005, Wang)


Re. Claims 2, 9  and 16,  Li and Wang  teach claims 1, 8 and 15 respectively.
 Li further teaches wherein the information about the resource 2for performing the resource sensing comprises at least one of: 3information about a resource pool for performing the resource sensing, 4information about a carrier for performing the resource sensing (¶0040 - In step 301, scheduling assignment signaling SA of another UE is detected within a sensing window of each of a plurality of carriers. In step 302, a resource (i.e., number of sub-channels/blocks for each carrier) for data transmission is selected on the plurality of carriers based on the detected SA, the received power, and the received energy), information about a subband for 5performing the resource sensing, information about a number of physical resource blocks (PRBs) 6for performing the resource sensing, information about a sensing window for performing the 7resource sensing (¶0124 - when the ratio of the total number of sub-frames actually detected by the UE on one carrier to the total number of sub-frames in the sensing window is less than a certain threshold), or information about a resource selection window for performing resource 8selection (Fig.6-8 & ¶0069 - when selecting a resource, it may be such that the number of sub-frames occupied by the resource selected by the UE on the M carriers does not exceed a certain threshold in the selection window.  Alternatively, when selecting a resource, it may be such that the number of sub-frames occupied by the resource selected by the UE does not exceed a certain threshold in the selection window on a plurality of carriers including the M carriers and the carriers on which the resource in use is located. Examiner interprets that only one of the claim limitations to be mapped because of the presence of conjunction “or” and the term “at least one” in the limitation); or   the transmission parameter of the target service comprises at least one of  information about a priority of the target service, information about a traffic volume of the target 17service (¶0049 - The selection of the M carriers and the transmission parameters of each carrier may be determined according to …the amount of traffic currently required to be transmitted and the congestion level of each carrier…  UE may determine the priority parameters for resource selection of a carrier according to the priority of the traffic to be transmitted on the carrier.  ….the metric of the congestion level may be a channel busy proportion (CBR). Here, amount of traffic / priority parameters are considered as transmission parameter … Examiner interprets that only one of the claim limitations to be mapped because of the presence of conjunction “or” and the term “at least one” in the limitation), a transmission period of the target service, latency of the target service , a number of 18times of retransmission of the target service, a data packet size of the target service , or a 19modulation and coding scheme of the target service .

Re. Claims  4 and 11,  Li and Wang teach claims 1 and 8 respectively.
Li does not expressly teach wherein the terminal device is further 2configured to report a second parameter set to the network device, wherein the second parameter 3set comprises at least one of: a channel busy ratio (CBR) of each of the at least one carrier, a 4buffer status report (BSR), a transmission period of the target service, a priority of the target 5service, or a latency requirement of the target service.

However, in the analogous art, Wang  explicitly discloses the terminal device is further 2configured to report a second parameter set to the network device, wherein the second parameter 3set comprises at least one of: a channel busy ratio (CBR) of each of the at least one carrier (Fig.1-3 & ¶0076 - when the mode-3 UE reports to the base station recommended candidate resources by using the  method of Fig. 3, the UE should indicate a carrier index corresponding to each of recommended candidate resources to the base station. Also, Fig. 8 (terminal, 801/802) and Fig. 9 (Base station, 901/902) show at least one transceiver respectively for the terminal and the base station. Fig.1-3 & ¶0126 - the selected candidate resources and associated radio parameters meet a Channel Business Ratio (CBR) requirement. Examiner interprets that only one of the claim limitations to be mapped because of the presence of conjunction “or” along with “at least one”), a 4buffer status report (BSR), a transmission period of the target service, a priority of the target 5service, or a latency requirement of the target service.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li’s invention of a system and a method for multi-carrier data transmission in a wireless communication network supporting V2X system to include Wang’s invention of a system and a method related to resource pool sharing between UEs operated in different resource scheduling modes for sidelink communication, because it improves resource utilization and reduce/avoid resource collision. (¶0001/¶0005, Wang)

Re. Claims 5, 12 and 18,  Li and Wang teach claims 1, 8 and 15 respectively.
Yet, Li does not expressly teach wherein the terminal device is further 2configured to report the information about the available resource set on the at least one carrier to 3the network device by using uplink control information (UCI), a media access control (MAC) 4control element (CE), or radio resource control (RRC) signaling.
However, in the analogous art, Wang explicitly discloses wherein the terminal device is further 2configured to report the information about the available resource set on the at least one carrier to 3the network device by using uplink control information (UCI), a media access control (MAC) 4control element (CE), or radio resource control (RRC) signaling. (Fig.1-3 & ¶0076 - when the mode-3 UE reports to the base station recommended candidate resources by using the  method of Fig. 3, the UE should indicate a carrier index corresponding to each of recommended candidate resources to the base station. Also, Fig. 8 (terminal, 801/802) and Fig. 9 (Base station, 901/902) show at least one transceiver respectively for the terminal and the base station. Fig.1-3 & ¶0073 - the at least part of the selected candidate resources may be reported by Physical Uplink Control Channel (PUCCH), in Media Access Control (MAC) layer or by RRC.  In case of PUCCH based report, new Uplink Control Information (UCI) needs to be defined. Examiner interprets that only one of the claim limitations to be mapped because of the presence of conjunction “or”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li’s invention of a system and a method for multi-carrier data transmission in a wireless communication network supporting V2X system to include Wang’s invention of a system and a method related to resource pool sharing between UEs operated in different resource scheduling modes for sidelink communication, because it improves resource utilization and reduce/avoid resource collision. (¶0001/¶0005, Wang)











Claims  6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Li, in view of Wang, further in view of Min et al. (2020/0383088), Min hereinafter.

Re. Claims  6, 13  and 19,  Li and Wang  teach claims 1, 8 and 15 respectively.
Yet, Li and Wang  do not expressly teach wherein  the terminal device is further 2configured to report assistance information of the terminal device while reporting the 3information about the available resource set on the at least one carrier to the network device.
However, in the analogous art, Min explicitly discloses wherein the terminal device is further 2configured to report assistance information of the terminal device while reporting the 3information about the available resource set on the at least one carrier to the network device. (Fig. 9A-C, 10 & ¶0088 - The base station may determine the periodicity value to be additionally configured autonomously or based on a traffic pattern, a delay budget, and a packet priority indicated in the UEAssistanceInformation information being transmitted from the terminal to the base station and notify the terminal of the determined periodicity value.. the periodicity value should be changed for the mode 3 and mode 4 terminals under the same condition so as to be identified through scheduling assignment (SA) decoding, e.g., SCI format 1 decoding, in the case of using the shared resource pool. … Upon receipt of the SCI format 1 of another terminal, the mode 4 terminal may check the information included in the newly-defined resource reservation field for the resource use status of the shared resource pool to occupy resources necessary for V2X packet transmission. Also, Fig. 13 (terminal, 1320) and Fig. 14 (Base station, 1420) show at least one transceiver respectively for the terminal and the base station).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Li’s invention of a system and a method for multi-carrier data transmission in a wireless communication network supporting V2X system and Wang’s invention of a system and a method related to resource pool sharing between UEs operated in different resource scheduling modes for sidelink communication  to include Min’s invention of a method for sharing a radio resource pool for vehicular communication, because it provides a mechanism for avoiding resource selection collision and facilitating successful transmission of a vehicular communication (connected car or vehicle to everything (V2X)) terminal in order to support low latency data transmission in a wireless communication system. (¶0001/¶0009, Min)













Response to Arguments
The examiner acknowledges the applicant’s amendments to independent claims 1, 8 and  15.
Applicant is respectfully reminded to correct the application number as mentioned in the remarks (header, it should have written as 16/863,707 instead of 16/828,752).

Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive.      

Regarding arguments in pages  10-11 for independent claims 1, 8 and 15,  applicant argues that Li fails to teach, “receive the first parameter set transmitted by the network device”. Examiner respectfully disagrees with the applicant. Li discloses  in ¶0059 along with Fig. 1-11, “PSSCH-RSRP threshold on each carrier can be increased at the same time when the ratio of the remaining available combined resources is below the threshold R, and the process of excluding resources is executed repeatedly until the ratio of the remaining available resources is no lower than the threshold R. ….. The threshold R  (i.e., PSSCH-RSRP threshold) may be configured by the higher layer signaling ”.  That is,  the  selection of resources {which is based on detecting received energy of each subchannel of each sub-frame in the sensing window (Fig. 6) for each of the plurality of carriers} by a user device as offered by a plurality of carriers from a network device (e.g., a base station),  is determined based on a threshold (considered as a part of a first parameter set), configured by the network device (e.g., a base station), transmitted in the high layer signaling to the user device, as disclosed supra. 

Applicant further contends that Li fails to teach, “perform resource sensing on at least one carrier based on the  first parameter set to obtain an available resource set on the at least one carrier “. Examiner respectfully disagrees with the applicant. Li discloses  in ¶0012 along with Fig. 1-11, “detecting scheduling assignment signaling SA of another UE within a sensing window of each of a plurality of carriers “, further discloses  that   UE conducts the resource selection by detecting SA of another device on each carrier and the PSSCH-RSRP of the data channel scheduled by the SA (702), see ¶0057 along with Fig. 2 & Fig. 7.  Li also discloses that for the i-th carrier, when the ratio of the remaining available resources is lower than the threshold Ri , the threshold (i.e., PSSCH-RSRP threshold) may be increased and the process of excluding resources is executed repeatedly until the ratio of the remaining available resources is no lower than Ri. …..the PSSCH-RSRP threshold (the threshold which is configured by the network by using higher layer signaling, see ¶0059) is increased by a step of 3 dB based on the resource selection method, see ¶0058 along with Fig. 2 & Fig. 7.  Li also discloses that when Ry+j.PA  overlaps the resource Y and the received power of the resource scheduled by the SA exceeds the PSSCH-RSRP threshold, j being a non-negative integer, Ry  is unavailable to device A According to the method, the PSSCH-RSRP threshold (the threshold which is configured by the network by using higher layer signaling, see ¶0059) on each carrier can be increased at the same time when the ratio of the remaining available combined resources is below the threshold R, and the process of excluding resources is executed repeatedly until the ratio of the remaining available resources is no lower than the threshold R (i.e., PSSCH-RSRP threshold, which is configured by the network by using higher layer signaling). see ¶0059 along with Fig. 2 & Fig. 7, a quite contrary to applicant’s remarks at least in page 11 of remarks as submitted on 02/25/2022.

Applicant further argues that Wang fails to teach, “report an index of at least one candidate target resource in the available resource set on the at least one carrier to the network device, wherein an index of each candidate target resource in an available resource set on each carrier is used to: indicate a location of each candidate target resource in a resource selection window of each carrier”.  Examiner respectfully disagrees with the applicant. Wang discloses in ¶0030 along with Fig. 1-3, “at step S302, at least part of the selected candidate resources is reported to a base station. ……In the step S301, the selection of the candidate resources follows at least one of the following rules: the time period from the service arrival time to the ending time of the resource selection window is no greater than a threshold latency”, Wang further discloses in ¶0076 along with Fig. 1-3, “when the mode-3 UE reports to the base station recommended candidate resources by using the  method of Fig. 3, the UE should indicate a carrier index corresponding to each of recommended candidate resources to the base station”, a sharp contrast to applicant’s statement at least in page 12 of remarks as submitted on 02/25/2022. 

Regarding arguments in pages 12-13 for dependent claims 6, 13 and 19, Min disclosed the claimed features as outlined in the claims and the applicant is silent on the disclosures made by Min as pointed out in the §103 rejection. Applicant, is, however, arguing that  the claimed limitation, “perform resource sensing on at least one carrier based on the  first parameter set to obtain an available resource set on the at least one carrier,  wherein a resource in an available resource set on each carrier can be used to transmit a target service, and the first parameter set  comprises at least one of: information about a resource for performing the resource sensing, or a transmission parameter of the target service (which are taught by Li as pointed out in §103 rejection)”  is not disclosed by Min. Applicant is respectfully reminded that the dependent claims 6, 13 and 19 are unpatentable over Li, in view of  Wang,  further in view of  Min. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

For these reasons, it is maintained that independent claims 1, 8 and 15 are unpatentable over Li, in view of Wang.
As all other dependent claims depend either directly or indirectly from the independent claims 1, 8 and 15,   similar rationale also applies to all respective dependent claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467